          Case
          Case 3:15-cr-01700-DCG
               7:19-cr-00157-DC Document
                                 Document1-1
                                          17 Filed
                                             Filed 07/03/19
                                                   09/30/15 Page
                                                            Page 11 of
                                                                    of 55
                                                          JUDGE DAViD GUADERRAMA


                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                                                                 2C15     ?)          !:   Ø
                                    EL PASO DIVISION                                             1




UNITED STATE OF AMERICA,                        §      SEALED
                                                       INDICTMENT
               Plaintiff,                       §      Criminal No. EP-15-CR-
                                                §
v.                                              §      COUNT 1: 18 U.S.C. § 1591 (a)(1), (a)(2),
                                                §      (b)(2) and (c) - Sex Trafficking of
MICHELLE BOOTH (1),                            §       Children
                                               §
JENIECIA BETHEA (2),                           §       COUNT 2: 18 U.S.C. § 1594 (c)
Also known as (a.k.a.) "Gigi,"                 §       Conspiracy to Traffic Persons
                                               §
and,                                           §       NOTICE OF GOVERNMENT'S
                                               §       DEMAND FOR FORFEITURE
DENZEL WILLIAMS (3),                           §
Also known as (a.k.a.) "T,"

               Defendants.
                                               §
                                               §
                                               §
                                                             ri.u.ii
THE GRAND JURY CHARGES:

                                           COUNT ONE
                            (18 U.S.C. §1591(a)(1), (a)(2), (b)(2) and (c))
                                   (Sex Trafficking of Children)

       Beginning on or about November 27, 2014 and continuing through and including on or

about December 20, 2014, in the Western District of Texas and elsewhere, Defendants,

                                     MICHELLE BOOTH (1),
                                     JENIECIA BETHEA (2),
                                        a.k.a. "Gigi," and
                                     DENZEL WILLIAMS (3),
                                            a.k.a. "T"
in and affecting interstate and foreign commerce, did knowingly recruit, entice, harbor, transport,

provide, obtain and maintain by any means a person, J.G., and did benefit financially and by
          Case
          Case 3:15-cr-01700-DCG
               7:19-cr-00157-DC Document
                                 Document1-1
                                          17 Filed
                                             Filed 07/03/19
                                                   09/30/15 Page
                                                            Page 22 of
                                                                    of 55



receiving anything of value from participation in a venture which recruited, enticed, harbored,

transported, provided, obtained, and maintained by any means a person, J.G., knowing that J.G.

would be caused to' engage in a commercial sex act, as defined in Title 18, United States Code,

Section 1591 (e)(3), and after having a reasonable opportunity to observe J.G., and did knowingly

and recklessly disrgard the fact that J.G. had not attained the age of eighteen (18) years, all in

violation of Title 18, United States Code, Sections 1591(a)(1), (a)(2), (b)(2), and (c).

                                        COUNT TWO
                                     (18 U.S.C. 1594(c))
                              (Conspiracy To Sex Traffic Persons)

       Beginning on or about November 27, 2014 and continuing through on or about March 19,

2015 in the Western District of Texas and elsewhere, Defendants,

                                   MICHELLE BOOTH (1),
                                   JENIECIA BETHEA (2),
                                       a.k.a. Gigi, and
                                   DENZEL WILLIAMS (3),
                                           a.k.a. T

together with others, both known and unknown to the Grand Jury, knowingly conspired,

combined, confederated and agreed with each other and others known and unknown to the Grand

Jury, to commit certain offenses and violate certain laws of the United States, to wit:

       a) To knowingly, in and affecting interstate and foreign commerce, recruit, entice,

           harbor, transport, provide, obtain and maintain persons, knowing and in reckless

           disregard of the fact that means of force, threats of force, fraud, and coercion, and any

           combination thereof, would be used to cause the person to engage in a commercial

           sex act, in violation of Title 18, United States Code, Sections 1591(a)(l) and (b)(1);

       b) To knowingly benefit, financially and by receiving anything of value, from

           participation in a venture which recruited, enticed, harbored, transported, provided,
          Case
          Case 3:15-cr-01700-DCG
               7:19-cr-00157-DC Document
                                 Document1-1
                                          17 Filed
                                             Filed 07/03/19
                                                   09/30/15 Page
                                                            Page 33 of
                                                                    of 55



           obtained, and maintained by any means persons, in and affecting interstate and

           foreign commerce, knowing and in reckless disregard of the fact that means of force,

           threats o force, fraud, and coercion, and any combination thereof, would be used to

           cause the person to engage in a commercial sex act, in violation of Title 18, United

           States   Cde, Section   1591 (a)(2) and (b)(1);

       c) To knowingly, in and affecting interstate and foreign commerce, recruit, entice,

           harbor, transport, provide, obtain and maintain by any means persons, knowing and in

           reckless disregard of the fact that the persons, had not attained the age of eighteen

           (18) years, and after having a reasonable opportunity to observe the persons, and

           knowing that the persons would be caused to engage in a commercial sex act as

           defined in Title 18, United States Code, Section 1591(e)(3), all in violation of Title

           18, United States Code, Sections 1591(a)(1), (b)(2) and (c);

       d) To knowingly benefit, financially and by receiving anything of value, from

           participation in a venture which recruited, enticed, harbored, transported, provided,

           obtained, and maintained by any means persons, in and affecting interstate and

           foreign commerce, knowing and in reckless disregard of the fact that the persons, had

           not attained the age of eighteen (18) years, and after having a reasonable opportunity

           to observe the persons, and knowing that the persons would be caused to engage in a

           commercial sex act as defined in Title 18, United States Code, Section 1591(e)(3), all

           in violation of Title 18, United States Code, Sections 1591 (a)(2), (b)(2) and (c)

All in violation of Title 18, United States Code, Section 1594(c).
          Case
          Case 3:15-cr-01700-DCG
               7:19-cr-00157-DC Document
                                 Document1-1
                                          17 Filed
                                             Filed 07/03/19
                                                   09/30/15 Page
                                                            Page 44 of
                                                                    of 55



                                                                AND FOR FORFEITURE
              (18 U.S.C.   §   1594(d), 18 U.S.C.   §   981(a)(1)(C) and 28 U.S.C. § 2461(c))

       As a result 4f the foregoing criminal violations set forth in Counts One and Two of this

Indictment, the United States of America gives notice to the Defendants,


                                       MICHELLE BOOTH (1),
                                        JENNICA BETHEA (2),
                                           a.k.a. Gigi, and
                                       DENZEL WILLIAMS (3),
                                               a.k.a. T,

of its intent to seek forfeiture, pursuant to    18 U.S.C. § 1594(d)(1),     of any and all property, real

and personal, that was used or intended to be used to commit or to facilitate the commission of

the offenses, and pursuant to 18 U.S.C.      §   1594(d)(2), 18 U.S.C.   §   981(a)(1)(C) and 28 U.S.C.   §

246 1(c), of any and all property, real and personal, constituting or derived from any proceeds

obtained, directly or indirectly, as a result of the offenses, including but not limited to a sum of

money in United States currency representing the amount of proceeds obtained as a result of the

offenses, for which the defendants are liable.

                                       Substitute Assets Provision
       If any of the above-described forfeitable property, as a result of any act or omission of the

defendants:


                (1) cannot be located upon the exercise of due diligence;

                (2) hats been transferred or sold to, or deposited with, a third person;

                (3) has been placed beyond the jurisdiction of the Court;

                (4) has been substantially diminished in value; or

                (5) has been commingled with other property which cannot be subdivided without

                difficulty;
          Case
          Case 3:15-cr-01700-DCG
               7:19-cr-00157-DC Document
                                 Document1-1
                                          17 Filed
                                             Filed 07/03/19
                                                   09/30/15 Page
                                                            Page 55 of
                                                                    of 55



it is the intent of the United States pursuajit to 21 U.S.C. § 853(p), as lflco1orated by 28 U.S.C.

§ 2461(c), to seek   frfejture of any other property ofsaid defendants up to the value of the above

forfeitable Property.

                                                                        SIGNATURE
                                                      A TRUE BTLLORK3NALPURSUANT TO
                                                               REDACTED    ACT OF 2002
                                                              E-GOVERNMENT

                                                      GRAND JUR5PERSON

        RICHARD L. DURBIN JR.
        UNITED STATES ATTop

   By
        Assistant Unit      tatesA
